Contact: Mark M. Rothleitner Vice President Investor Relations and Treasurer 410-716-3979 Roger A. Young Vice President Investor and Media Relations 410-716-3979 FOR IMMEDIATE RELEASE:Wednesday, February 3, 2010 Subject: Black & Decker Announces Fourth-Quarter and Full-Year 2009 Results Towson, MD – The Black & Decker Corporation (NYSE: BDK) today announced fourth-quarter and full-year 2009 results.Highlights include: · Fourth-quarter net earnings per diluted share of $.55, or $1.24 excluding expenses related to the proposed merger with The Stanley Works, significantly above the Corporation’s guidance. · Full-year net cash generation of $584 million, versus $390 million in 2008. · Net debt of $632 million at year-end, nearly a 50% reduction from the prior year. · Over $1 billion of cash at year-end. Net earnings for the fourth quarter of 2009 were $33.9 million or $.55 per diluted share, versus $43.7 million or $.72 per diluted share for the fourth quarter of 2008.Fourth-quarter net earnings reflect $58.8 million of pre-tax expenses related to the proposed merger with The Stanley Works in 2009 and a $20.8 million pre-tax restructuring charge in 2008.Excluding these items, fourth-quarter net earnings per diluted share were $1.24 for 2009, versus $.96 for 2008. (more) Page Two For the full year 2009, net earnings were $132.5 million or $2.17 per diluted share, versus $293.6 million or $4.77 per diluted share for 2008.Excluding expenses related to the proposed merger, as well as pre-tax restructuring charges of $11.9 million in 2009 and $54.7 million in 2008, full-year net earnings per diluted share were $3.01 for 2009, versus $5.41 for Sales decreased 6% for the quarter to $1.3 billion, including a positive 4% impact from foreign currency translation.For the full year, sales decreased 22% to $4.8 billion, including a negative 3% impact from foreign currency translation.Net cash generation was $584 million for the full year, versus $390 million in 2008. Nolan D.
